DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHANG (Pub. No.: US 2020/0219858 A1).
Regarding claim 1, CHANG discloses a display apparatus in Figs. 4 and 10-14, comprising: a plurality of pixel regions (plurality of modules 1050 with every 3 module 1050 making a pixel in active matrix type) disposed on a support substrate (substrate 1010), each of the pixel regions including a plurality of subpixel stacks (3 module 1050), each of the subpixel stacks including: a first epitaxial stack (element 1051) disposed on the support substrate (see Fig. 13 and [0127-0132]); a second epitaxial stack (element 1052) disposed on the first epitaxial stack (see [0133]); and a third epitaxial stack (element 1053) disposed on the second epitaxial stack (see [0132]), wherein: light generated from the first epitaxial stack is configured to be emitted to the outside of the display apparatus through the second and third epitaxial stacks (red light output from element 1051 penetrate through elements 1052 and 1053) (see [0147]); light generated from the second epitaxial stack is configured to be emitted to the outside of the display apparatus through the third epitaxial stack (green light output from element 1052 penetrate through element 1053) (see [0148]); and during operation, one of the subpixel stacks within each pixel region is configured to be selected and driven (one of the module 1050 can be selected to be turned on during display).
Regarding claim 8, CHANG discloses the display apparatus of claim 1, wherein subpixel stacks are disposed along at least two columns and at least one row in each pixel region (Fig. 10 only shows portion of the active matrix type of display device 1000) (see Fig. 10 and [0128-0130]).
Regarding claim 9, CHANG discloses the display apparatus of claim 1, wherein each of the first, second, and third epitaxial stacks comprises a first conductivity type semiconductor layer, an active layer, and a second conductivity type conductivity type semiconductor layer (see Figs. 4, 13 and [0063-0064], [0131-0132]).
Regarding claim 10, CHANG discloses the display apparatus of claim 9, wherein the first, second, and third epitaxial stacks of the selected subpixel stack are configured to emit red light, green light, and blue light, respectively (red light emitting element 1051) (see [0132]).
Regarding claim 17, CHANG discloses the display apparatus of claim 9, further comprising: a first bonding layer (layer 1043) interposed between the support substrate and the first epitaxial stack (see Fig. 13 and [0147]); a second bonding layer (layer 1041) interposed between the first and second epitaxial stacks (see [0147]); and a third bonding layer (layer 1042) interposed between the second and third epitaxial stacks, wherein: the second bonding layer is configured to transmit light generated from the first epitaxial stack (see [0147-0148]); and the third bonding layer is configured to transmit light generated from the first and second epitaxial stacks (see [0147-0148]).
Regarding claim 20, CHANG discloses the display apparatus of claim 1, wherein the subpixel stacks in each pixel region have substantially the same stacked structure (each module 1050 have the same stacked structure) (see Fig. 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (Pub. No.: US 2020/0219858 A1) as applied to claim 1 and 17 above, and further in view of Forrest et al. (Pub. No.: US 2003/0213967 A1), hereinafter as Forrest.
Regarding claim 2, CHANG discloses the display apparatus of claim 1, but fails to disclose further comprising data lines and scan lines, wherein each of the scan lines comprises at least three auxiliary scan lines. 
Forrest discloses a display apparatus comprising data lines (lines from vertical scan processor 198) and scan lines (lines from horizontal scan processor 197), wherein each of the scan lines comprises at least three auxiliary scan lines (3 lines of each group from processor 197 connecting to the pixel 196) (see Fig. 15 and [0094-0097]).
Incorporating the data lines of (lines and processor 198) and scan lines (lines and processor 197) of Forrest into the display apparatus of CHANG for controlling and drive the module 1050 for reciting all limitations of claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the data lines and scan lines and processors of Forrest into the display apparatus of CHANG because having the modified structure would provide an efficient and accurate way for driving and controlling the red, green and blue color display for providing display of images. 
Regarding claim 3, the combination of CHANG and Forrest discloses the display apparatus of claim 2, wherein: the first, second, and third epitaxial stacks of the selected subpixel stack are commonly connected to the same data line (LED device in Fig. 14 of Forrest have one common anode 135 and being connected to common line from vertical scan processor 198) (see Forrest, Fig. 14-15 and [0084-0085], [0094-0096]) (module 1050 of CHANG also have a common anode with all electrode portions 1081, 182 and 183 are common joined for one data line connection) (see Fig. 13 of CHANG and [0163]), and are connected to different auxiliary scan lines (electrode portions 1071, 1072 and 1073 of CHANG are independently operated) (see Fig. 13 of CHANG and [0160-0162]); and  the first, second, and third epitaxial stacks of the selected subpixel stack are configured to be independently driven (electrode portions 1071, 1072 and 1073 of CHANG can independently biased) (see Fig. 15 of Forrest).
Regarding claim 4, the combination of CHANG and Forrest discloses the display apparatus of claim 3, wherein cathodes of the first, second, and third epitaxial stacks of the selected subpixel stack are commonly connected to the same data line (module 1050 of CHANG also have a common anode with all electrode portions 1081, 182 and 183  as cathodes are common joined for one data line connection) (see Fig. 13 of CHANG and [0163]), and anodes of the first, second, and third epitaxial stacks of the selected subpixel stack are connected to the auxiliary scan lines, respectively (electrode portions 1071, 1072 and 1073 of CHANG can independently biased by scan lines) (see Fig. 13 of CHANG and [0160-0162]).
Regarding claim 5, the combination of CHANG and Forrest discloses the display apparatus of claim 2, wherein: remaining first, second and third epitaxial stacks of an unselected subpixel stack within each pixel region are connected to the data lines and the auxiliary scan lines (all subpixel made up from modules 1050 of CHANG are connected to lines of processor 198 and lines of processor 197 of Forrest when being selected or unselected for operation); and the remaining first, second and third epitaxial stacks of the unselected subpixel stack within each pixel region are configured to be in an inactive state during operation (modules 1050 of CHANG turn off went not being selected to be biased).
Regarding claim 6, the combination of CHANG and Forrest discloses the display apparatus of claim 2, wherein remaining first, second, and third epitaxial stacks of an unselected subpixel stack within each pixel region are disconnected from the data lines and scan lines, respectively (modules 1050 of CHANG electrically discounted from lines of processors 197 and 198 of Forrest when being unselected).
Regarding claim 18, CHANG discloses the display apparatus of claim 17, further comprising a lower insulation layer (adhesive layer 1032 and 1033) covering side surfaces of the first and second epitaxial stacks (see Fig. 13 and [0142-0143]), but fails to disclose the lower insulation layer cover the side surfaces of the third epitaxial stack. 
Forrest discloses a display apparatus comprising a lower insulating layer covering side surfaces of the first, second and third light stacks (insulating layer 97 SiNx covering side surfaces of Blue OLED, Green OLED and RED OLED) (see Fig. 14a and [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower insulating layer of CHANG to cover all first, second and third epitaxial stacks as same as the lower insulating layer of Forrest because having the modified structure would provide an protection layer for the entire display apparatus for preventing deterioration and circuit shorting. 

      Allowable Subject Matter
Claims 7, 11-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the plurality of pixel regions are arranged substantially in a matrix form, the first, second, and third epitaxial stacks of the selected subpixel stacks in the same column are connected to the same data line and the first, second, and third epitaxial stacks of the selected subpixel stacks in the same row are connected to the same scan line, respectively as in claim 7; and wherein at least one subpixel stack further comprises a reflective electrode disposed between the first epitaxial stack and the support substrate to be in ohmic contact with the first epitaxial stack as recited in claim 11; and wherein the lower insulating layer comprises a light absorbing material as recited in claim 19. Claims 12-16 depend on claim 11, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818